Citation Nr: 1044382	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  08-32-621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
paroxysmal atrial fibrillation.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1985 to June 2007.  

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Winston-
Salem, North Carolina.  Jurisdiction of the case was subsequently 
transferred to the Regional Office in Roanoke, Virginia (RO).

In a May 2010 cardiology consultation report, a private 
physician noted impressions of transient ischemic attack 
and cardiomyopathy due to atrial fibrillation.  
Accordingly, the issues of entitlement to service 
connection for cardiomyopathy and residuals of transient 
ischemic attack, to include as secondary to service-
connected paroxysmal atrial fibrillation has been raised 
by the record, but has not been adjudicated by the RO.  
Therefore, these issues are referred to the RO for 
appropriate action.


FINDING OF FACT

The Veteran's service-connected paroxysmal atrial fibrillation is 
manifested by more than four episodes of atrial fibrillation per 
year demonstrated by electrocardiogram (ECG) or Holter monitor.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for 
paroxysmal atrial fibrillation have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7010 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The Veteran's claim concerning the proper disability rating to be 
assigned to his service-connected paroxysmal atrial fibrillation 
arises from his disagreement with the initial disability 
evaluation assigned to this condition following the grant of 
service connection.  Once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice as to this claim is 
needed under VCAA.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has also obtained multiple VA 
examinations to determine the severity of the Veteran's 
paroxysmal atrial fibrillation.  38 C.F.R § 3.159(c)(4).  The 
Veteran contends that his heart disability worsened since his 
last VA examination in January 2009 as he is in chronic atrial 
fibrillation since January 2010.  Although VA's duty to assist 
includes providing the Veteran with a new examination when the 
available evidence is too old for an evaluation of his current 
condition, the Board finds that an additional VA examination is 
not required in this case.  See Olson v. Principi, 3 Vet. 
App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 
(1993).  Private treatment records dated subsequent to the time 
of the January 2009 VA examination and the Veteran's testimony as 
to his current symptomatology are of record.  Treatment records 
from the Veteran's private cardiologist, dated from December 2006 
through August 2010, have been submitted by the Veteran along 
with a waiver of RO jurisdiction.  The Veteran also presented lay 
testimony before the July 2010 hearing before the Board.  As the 
Board has had the opportunity to review medical and lay evidence 
as to the severity of the Veteran's service-connected heart 
disability, since the time of the January 2009 VA examination, 
the Board finds that in this case the available evidence of 
record provides sufficient information to evaluate the level of 
severity of this disability.

The Board is aware that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
The Veteran stated at the July 2010 hearing that he received 
treatment from Dr. T.B. in November 2009 and he was currently 
visiting a Coumadin clinic every two weeks to have international 
normalized ratio for anticoagulant monitoring (INR) performed.  
However, the Veteran specifically stated that no ECG tests were 
performed during these treatment sessions.  Moreover, the Board 
is granting herein the maximum disability rating available under 
Diagnostic Code 7010 based on the frequency of atrial 
fibrillation episodes confirmed by ECG.  Accordingly, there is no 
prejudice to the Veteran in not obtaining such records and the 
lack of the said private treatment records in this case is 
harmless.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran 
are to be avoided).

Finally, Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per 
curiam), held that 38 C.F.R. § 3.103(c)(2) imposes upon the Board 
a duty to suggest to the Veteran the submission of possibly 
overlooked evidence at any Board hearing held, irrespective of 
any notice letter that may have been sent to the appellant 
pursuant to 38 U.S.C.A. § 5103(a).  This duty was met in this 
case.  At the July 2010 Board hearing, the Board explained to the 
Veteran the type of evidence required to substantiate the 
Veteran's claim for an increased evaluation and suggested 
submission of any additional medical or lay evidence relevant to 
the claim.  During the hearing, the Veteran indicated that he 
wished to submit additional treatment records from his private 
cardiologist, Dr. E.S.  The Board granted the motion to hold the 
record open for the Veteran for 30 days.  Additional medical 
evidence consisting of a June 2010 private treatment report from 
Dr. E.S. and five ECGs dated in August 2010 were submitted in 
August 2010.  Thus, the submission of overlooked evidence was not 
only suggested, but obtained.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and the 
initial rating decision granting service connection would be most 
probative of the degree of disability existing at the time that 
the initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous."  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time.  
Id.

Historically, the RO's September 2007 rating decision granted 
service connection for paroxysmal atrial fibrillation, effective 
June 26, 2007, and assigned a 10 percent disability rating under 
Diagnostic Code 7010, which governs ratings of supraventricular 
arrhythmias.  See 38 C.F.R. § 4.104, Diagnostic Code 7010 (2010).  
Pursuant to Diagnostic Code 7010, 10 percent evaluation is 
warranted for permanent atrial fibrillation (lone atrial 
fibrillation), or; one to four episodes per year of paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
documented by ECG or Holter monitor.  A maximum 30 percent rating 
is for assignment for paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than four episodes per 
year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, DC 
7010.

The Veteran seeks a higher initial evaluation for his paroxysmal 
atrial fibrillation.  He asserts that the 10 percent evaluation 
initially assigned does not accurately reflect the severity of 
his heart disability.  He alleges that he has had multiple 
episodes of atrial fibrillation weekly; however it is 
economically unreasonable to require him to present to a medical 
facility when experiencing an episode of atrial fibrillation for 
the purpose of confirming it on ECG.  He contends that when these 
episodes occur, he experiences rapid heartbeats with shortness of 
breath and gets extremely tired.  He further contends that he had 
a near stroke in May 2010 as a result of his service-connected 
heart disability.

An October 2006 ECG revealed an abnormal ECG, with atrial 
fibrillation with premature aberrantly conducted complexes; 
moderate voltage criteria for left ventricular hypertrophy, 
possibly normal variant; and sinus tachycardia and inverted T 
wave abnormality (ST&T).

A December 2006 private treatment report reflects that the 
Veteran was seen for symptomatic atrial fibrillation, occurring 
every other day.  The Veteran complained of fatigue on exertion 
and atrial fibrillation since August 2006.  He also reported 
shortness of breath during atrial fibrillation and walking up a 
ladder, which was relieved with rest.  Objectively, 
cardiovascular examination revealed regular rate and rhythm with 
no murmur.  It was noted that the Veteran's hypertension and 
atrial fibrillation were uncontrolled and symptomatic.  The ECG 
revealed an abnormal ECG, with normal sinus rhythm, biatrial 
enlargement, and ST&T wave abnormalities.  

In a March 2007 private treatment report, the Veteran reported 
continuing to have atrial fibrillation episodes that primarily 
occurred in the evening.  He stated that he would fall asleep in 
atrial fibrillation but awaken in normal sinus rhythm.  He denied 
chest pain, shortness of breath, orthopnea, paroxysmal nocturnal 
dyspnea, syncope, near-syncope, or pedal edema.  He was seen for 
symptomatic atrial fibrillation occurring every other day.  The 
assessments were atrial fibrillation and systemic hypertension.  
The ECG strip revealed an abnormal ECG, with normal sinus rhythm; 
biatrial enlargement; ST&T wave abnormality.

In May 2007, the Veteran underwent a VA examination in 
conjunction with this claim.  The VA examiner noted a history of 
atrial fibrillation for 10 years, which was diagnosed by ECG.  
The reported symptoms were rapid and irregular heart rate, 
occurring daily lasting five hours or more.  No pacemaker was 
required and treatment consisted of medications.  Functional 
impairments were noted to be the inability to work at a fast or 
high pace.  Examination of the heart was normal.  No congestive 
heart failure, cardiomegaly, or cor pulmonale was shown.  ECG 
revealed a normal sinus rhythm.  The examiner stated that the 
Veteran had possible left ventricular hypertrophy based on 
voltage criteria and the ST&T wave changes.  The diagnosis was 
paroxysmal atrial fibrillation.  The examiner noted the Veteran's 
subjective reports of palpitation and shortness of breath.  
Objectively, a history of paroxysmal atrial fibrillation was 
noted, which was currently controlled with two medications.  

Addendum to the May 2007 examination report stated echocardiogram 
(ECHO) revealed normal left ventricular size and function.  The 
resulting diagnoses were atrial fibrillation, mild mitral 
regurgitation, and mild tricuspid regurgitation.  The estimated 
metabolic equivalents (METs) level was 12.  After a 2-D Echo M-
Mode Doppler color flow study, the final impressions were normal 
left ventricular size and function, with no regional or segmental 
wall motion abnormalities and ejection fraction of 65%; left 
ventricular thickness in the upper limit of normal; normal left 
atrial size, with normal mitral valve, mild mitral regurgitation, 
normal aortic valve, no aortic regurgitation; normal right 
ventricular size and function, with mild dilated right atrium, 
mild tricuspid regurgitation, right ventricular systolic pressure 
of 31 millimeters of mercury (mmHg), no pulmonary hypertension, 
interior vena cava collapses greater than 50 percent; and no 
pericardial effusion or masses.  It was noted that the 
echocargiographic ECG appeared to demonstrate a fibrillatory 
baseline throughout the study.

In a June 2007 private treatment report, the Veteran stated that 
he continued to experience occasional palpitation in the evening.  
The ECHO showed mild hypertrophy of the left ventricular 
posterior wall and left ventricular ejection fraction of 63 
percent.  2-D findings revealed normal left ventricular size and 
systolic function; mild to moderate ventricular hypertrophy; 
overall left ventricular function was preserved, with no regional 
wall motion abnormalities; normal left atrium; normal right 
heart; no pericardial effusion; normal valvular structure and 
function; and trileaflet aortic valve.  Color and spectral 
Doppler findings revealed mild mitral valve regurgitation, with 
physiologic tricuspid regurgitation; normal diastolic function; 
mild to moderate concentric left ventricular hypertrophy; and 
mild mitral regurgitation.  The ECG strip revealed an abnormal 
ECG, with atrial flutter with 2:1 atrioventricular conduction and 
sinus tachycardia elevation.  

In a September 2007 private treatment report, the Veteran stated 
he noticed increased palpitation and slightly decreased exercise 
tolerance.  He remained active and was not limited in any way.  
No chest pain, shortness of breath, orthopnea, paroxysmal 
nocturnal dyspnea, syncope, near-syncope, or pedal edema was 
shown.  The ECG strip revealed an abnormal ECG, with sinus 
tachycardia with short pulse rate, nonspecific intraventricular 
block, and sinus tachycardia elevation.  

A January 2008 private treatment report noted that the Veteran 
remained active and not limited in any way and continued to work 
in a very active job.  No chest pain, shortness of breath, 
palpation, syncope, pre-syncope, or pedal edema was shown.  On 
examination, no murmurs were heard.  The ECHO and 2-D and color 
flow Doppler findings did not reflect any changes compared to the 
last visit.  The treating physician noted assessments of 
hypertension and atrial flutter.  It was noted that the Veteran 
had no sustained episodes of atrial fibrillation, or flutter.  
The ECG strip revealed an abnormal ECG, with sinus rhythm with 
marked sinus arrhythmia, biatrial enlargement, and ST&T 
abnormality.  

In a February 2008 private treatment report, the Veteran denied 
chest pain, shortness of breath, palpation, syncope, pre-syncope, 
or pedal edema.  The ECG strip revealed an abnormal ECG, with 
normal sinus rhythm, biatrial enlargement, and ST&T abnormality.  

In an April 2008 private treatment report, the Veteran reported 
an episode of sustained palpitation that lasted 18 to 24 hours.  
He stated that episode occurred and broke spontaneously.  He 
stated he was limited by fatigue when running and/or jogging.  He 
denied chest pain, shortness of breath, palpation, syncope, or 
near-syncope.  He reported pedal edema that was worse at the end 
of the day.  The ECG strip revealed an abnormal ECG, with normal 
sinus rhythm, biatrial enlargement, left side deviation, and ST&T 
abnormality.  

A July 2008 private treatment report noted the Veteran's 
palpitations ranged from 2 to 24 hours.  He reported since his 
last visit in April, he had been having palpitations 4 times 
weekly, but now the rate was 8 to 9 times monthly.  He reported 
he did fine during the months of May and June and the last 
palpitation was the previous night that lasted two hours.  He 
denied chest pain, short of breath, nausea, vomiting, or fevers.  
The ECG strip revealed an abnormal ECG, with normal sinus rhythm, 
biatrial enlargement, and ST&T abnormality.  


A November 2008 private treatment report noted that the Veteran 
remained and active and not limited in any way.  He denied chest 
pain, shortness of breath, orthopnea, paroxysmal nocturnal 
dyspnea, syncope, or pre-syncope but reported pedal edema and 
palpitations.  The ECG strip revealed an abnormal ECG, with 
normal sinus rhythm and ST&T abnormality.  

In January 2009, another VA examination was completed.  The 
Veteran gave a history of atrial fibrillation, confirmed by ECG.  
He reported experiencing shortness of breath, fatigue, frequent 
urination, red eyes as a result of his heart condition.  He 
denied angina, dizziness, or syncope attacks.  He stated he could 
not run short distances or climb stairs.  The symptoms described 
occurred intermittently, as often as 3 times monthly, with each 
occurrence lasting from 8 to 48 hours.  The Veteran reported the 
number of attacks within the past year was 50.  The ability to 
perform daily functions during flare-ups resulted in very low 
performance output.  It was noted that the Veteran had no history 
rheumatic heart disease, heart attack, or any heart surgery.  As 
to functional impairments, the Veteran reported his physical 
strength and endurance were greatly impaired.

The physical examination of the heart revealed normal S1 and S2, 
with no S3 and S4, and regular rate and rhythm.  No heaves, 
thrills, murmurs, or gallops were found.  The ECG showed signs of 
left ventricular hypertrophy.  The chest x-ray result was within 
normal limits.  The examiner noted there was no change in the 
established diagnosis of paroxysmal atrial fibrillation.  It was 
noted the Veteran's condition at this time was symptomatic, 
subjective factor being the history given, and objective factor 
being medications taken to treat the condition.  The examiner 
noted that the Veteran's usual occupation was park supervisor.  
The effect of the Veteran's heart disability on his daily 
activity was decreased endurance to physical activity from 
medications to treat the problem and shortness of breath during 
actual atrial fibrillation episodes.  In an addendum to the 
report, the examiner verified that the Veteran's atrial 
fibrillation had not been shown on ECG or on Holter monitor in 
the past.  The examiner also stated that it was unlikely the 
Veteran had left ventricular hypertrophy, as the x-ray did not 
show this and ECG findings were often not consistent, especially 
at the low magnitude, and that left ventricular hypertrophy was 
usually due to afterload cardiac problems which were not found 
with atrial fibrillation.

On May 12, 2010, the Veteran was admitted to a private hospital 
complaining of weakness.  He stated that while at work both legs 
became extremely weak and he was unable to walk.  Positive 
history for stroke at the age of 19 was noted.  It was also noted 
that the Veteran had chronic atrial fibrillation.  Physical 
examination revealed rapid irregular heartbeat.  The 
assessment/differential diagnosis was atrial fibrillation with 
rapid ventricular response with transient neurological symptoms, 
presumed embolic central nervous system event.

A May 12, 2010 hospital report documented that the Veteran came 
to the Emergency Department because he had onset of right-sided 
weakness and numbness at work.  The assessments were right-sided 
leg numbness, off and on; atrial fibrillation, with rapid 
ventricular response; renal impairment; and hypokalemia.

A May 13, 2010 ECHO indicated cerebrovascular accident.  The 
conclusions were: (i) mild concentric left ventricular 
hypertrophy; (ii) left ventricular systolic function, mild to 
moderately reduced with ejection fraction of 40 to 45%, with the 
infra lateral wall showing thinning and hypokinesis; (iii) left 
atrium was moderately dilated; (iv) right ventricle was 
moderately dilated with mildly decreased right ventricular 
systolic function; (v) right atrium was dilated moderately to 
severely; (vi) moderate mitral regurgitation and mild tricuspid 
regurgitation, with elevated central venous pressure; and (vii) 
bubble study was non-diagnostic.

A May 13, 2010 progress note from Dr. J.M. stated that the 
Veteran was admitted for evaluation of right-sided weakness.  The 
assessments were (i) transient ischemic attack, likely secondary 
to atrial fibrillation/rapid ventricular response, with no 
evidence of an acute infarction, symptoms resolved; (ii) atrial 
fibrillation/rapid ventricular response, rate was still 
uncontrolled; (iii) severe hypokalemia, aggressively replete; and 
(iv) acute renal failure, resolved.  The Veteran reported that 
the numbness and tingling had resolved and he had no new 
complaints.

A May 14, 2010 progress note from Dr. J.M. stated that the 
Veteran was admitted for evaluation of right-sided weakness.  The 
assessments were (i) transient ischemic attack, likely secondary 
to atrial fibrillation/rapid ventricular response, with no 
evidence of an acute infarction, symptoms resolved; (ii) atrial 
fibrillation/rapid ventricular response; (iii) severe 
hypokalemia, improved; (iv) acute renal failure, resolved; (v) 
hyperglycemia; (vi) abnormal ECHO; and (vii) hypertension.  The 
Veteran had no complaints.  He denied shortness of breath or 
palpitations.  No chest pain was reported.  It was noted that his 
heart rate remained high with exertion.

A May 15, 2010 progress note gave assessments of (i) transient 
ischemic attack, likely secondary to atrial fibrillation/rapid 
ventricular response, with no evidence of an acute infarction, 
symptoms resolved; (ii) atrial fibrillation/rapid ventricular 
response; (iii) severe hypokalemia, replete again; (iv) acute 
renal failure, resolved; (v) type II diabetes; (vi) abnormal 
ECHO; (vii) hypertension; and (viii) fever, possible left-sided 
pneumonia.  The Veteran reported feeling well.  He denied 
shortness of breath or chest pain.

A May 16, 2010 cardiology consultation report stated that the 
Veteran was being seen on consultation for atrial fibrillation.  
He had a history of paroxysmal atrial fibrillation, but failed to 
follow up with cardiology for more than a year.  The Veteran 
reported that he stopped his beta blocker and Coumadin due to 
frustration with side effects and had not followed up.  The 
Veteran believed that he had been in atrial fibrillation with 
elevated heart rate since January.  He also reported edema for a 
month or so which had improved, but had not resolved completely.  
He presented to the emergency room complaining of leg weakness 
and numbness and was found to be in atrial fibrillation with 
rapid ventricular response, with low potassium.  He had been 
treated with anticoagulation and diltiazem and dig for rate 
control, which had not been very effective.  His neurologic 
symptoms had resolved and he had no complaints.  The impressions 
were (i) persistent atrial fibrillation with rapid ventricular 
response, probably since January, which was complicated by 
cardiomyopathy and transient ischemic attack; (ii) transient 
ischemic attack due to atrial fibrillation; (iii) 
hypertension/hypertensive heart disease; (iv) cardiomyopathy, 
probably due to atrial fibrillation; (v) chronic systolic and 
diastolic congestive heart failure, with edema and mild crackles 
with pleural effusions; and (vi) diabetes.


A May 16, 2010 progress note stated that the Veteran was admitted 
for evaluation of right-sided weakness.  The assessments were (i) 
transient ischemic attack, likely secondary to atrial 
fibrillation/rapid ventricular response; (ii) atrial 
fibrillation/rapid ventricular response; (iii) severe 
hypokalemia, improved and replete again; (iv) acute renal 
failure, resolved; (v) type II diabetes; (vi) abnormal ECHO; 
(vii) hypertension; and (viii) fever, possible left-sided 
pneumonia.  The Veteran reported feeling well.  He denied 
shortness of breath.  He stated that for the last two months, he 
had lower extremity edema at the end of the day, which resolved 
the next morning.

A May 17, 2010 progress note noted assessments of (i) prolonged 
atrial fibrillation with probable rate related cardiomyopathy and 
subsequent transient ischemic attack; (ii) transient ischemic 
attack; (iii) mild cardiomyopathy; systolic and diastolic 
congestive heart failure; and (iv) hypertension.  Discharge 
summary on the same day stated that the Veteran' condition at 
discharge was afebrile, ambulating, eating, drinking, voiding, 
and stable.

A May 2010 private treatment report reflects that the Veteran 
stated he stopped all his medications in November 2008 because he 
felt he was taking too many medications, which he felt decreased 
his energy.  He reported doing well until January 2010 when he 
went back into atrial fibrillation.  He stated that he had been 
in atrial fibrillation since then.  He further stated that he 
knew he was in atrial fibrillation because he could feel the 
irregular heart rhythm.  He continued to work and remained 
active.  The treating physician noted an assessment that the 
Veteran appeared to have been in atrial fibrillation since 
January 2010.  It was noted that the Veteran had an embolic 
events related to atrial fibrillation and being off Coumadin.  
The ECG was abnormal, with atrial fibrillation with premature 
aberrantly conducted complexes; and nonspecific T wave 
abnormality, probably digitalis effect.

At his July 2010 hearing before the Board, the Veteran testified 
that at the time of his military discharge in 2007, he had atrial 
fibrillation episodes once every three weeks in terms of 
frequency.  Since that time, the frequency of atrial fibrillation 
occurrence increased to three to four times weekly or once a day 
up to a year previously.  He stated now he was in chronic atrial 
fibrillation state since January of this year.  He also stated 
that he experienced shortness of breath and getting extremely 
tired during the atrial fibrillation episodes.  He reported being 
limited from running or jogging and unable to do any sports due 
to his heart disability.

In August 2010, the Veteran submitted additional medical evidence 
consisting of a June 2010 private treatment report and five ECGs, 
all dated in August 2010.  RO consideration of this evidence was 
waived at the July 2010 hearing.

In the June 2010 treatment report, the Veteran reported remaining 
active and trying to increase his activity.  It was noted that he 
continued to be on Coumadin and tolerating with therapeutic 
international normalized ratio for anticoagulant monitoring 
(INR).  The ECG tests revealed atrial fibrillation with vent rate 
of 97 beats per minute, with nonspecific ST&T wave changes.  Dr. 
E.S. noted that the Veteran now was approaching 4 weeks since 
cerebrovascular accident and 4 weeks of therapeutic INRs.

Five ECGs, dated in August 2, 7, 10, 13, and 17, 2010, 
respectively, showed atrial fibrillation.

After reviewing the evidence of record since the initial grant of 
service connection effective June 26, 2007, the Board concludes 
that the Veteran's paroxysmal atrial fibrillation is most 
appropriately rated as 30 percent disabling.  In making this 
determination, the Board finds that the evidence in this case 
establishes that the Veteran experiences more than four episodes 
of paroxysmal atrial fibrillation yearly, which was documented on 
ECGs.

The record reflects that following separation from service in 
2007, the Veteran has continuously seen by a private cardiologist 
with regard to his heart disability.  Private treatment records, 
dated from October 2006 through November 2008, are of record, and 
each time the Veteran consistently reported experiencing atrial 
fibrillation episodes.  He also reported that during atrial 
fibrillation episodes, he could feel rapid heart beating that 
caused shortness of breath and fatigue.  

The Veteran contends and the medical records, including ECGs, 
show that the atrial fibrillation episodes occurred multiple 
times a week in terms of frequency.  In a March 2007 private 
treatment records, it was noted that the Veteran was seen for 
symptomatic atrial fibrillation, occurring every other day.  At 
the May 2007 VA examination, the Veteran reported rapid and 
irregular heart rate occurring daily lasting five hours or more.  
In a July 2008 private treatment report, the Veteran reported 
palpitations 4 times weekly or 8 to 9 times monthly.  At the 
January 2009 VA examination, the Veteran reported the number of 
attacks within the past year was 50.  In May 2010, the Veteran 
was admitted to a private hospital after experiencing 
cerebrovascular accident, at which time he was found to be in 
chronic atrial fibrillation.  It was noted that he had persistent 
atrial fibrillation with rapid ventricular response, probably 
since January 2010.  Subsequently, May and June, 2010 private 
treatment records included ECG tests showing atrial fibrillation.  
Additionally, the Veteran submitted ECGs confirming 5 episodes of 
atrial fibrillation that occurred during the month of August, 
2010.

In sum, the atrial fibrillation episodes occur with the requisite 
frequency for a 30 percent evaluation.  While not all episodes 
have been documented on ECG or Holter monitor, a number have been 
shown on ECGs.  The Board also finds the Veteran's lay testimony 
presented in this case to be competent and credible evidence as 
to the frequency of the atrial fibrillation episodes, as it is 
consistent with the medical evidence of record.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness 
is competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge); see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Based on 
the foregoing, the Board concludes that a 30 percent evaluation 
is warranted under Diagnostic Code 7010.  A 30 percent disability 
rating is the maximum evaluation available for the Veteran's 
service-connected disorder under Diagnostic Code 7010.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria under the Rating Schedule reasonably describe the 
Veteran's disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is adequate, and no referral is 
required. 

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his disability 
rating for paroxysmal atrial fibrillation inadequate.  In this 
case, paroxysmal atrial fibrillation is rated under the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code 7010, the 
criteria of which is found by the Board to specifically 
contemplate the Veteran's level of disability and symptomatology.  
As noted above, the Veteran's paroxysmal atrial fibrillation was 
manifested by more than four episodes of paroxysmal atrial 
fibrillation per year documented by ECG or Holter monitor.  When 
comparing this disability picture with the symptoms contemplated 
by the Rating Schedule, the Board finds that the Veteran's 
symptoms are more than adequately contemplated by the 30 percent 
disability rating for his paroxysmal atrial fibrillation, which 
is the maximum evaluation provided for under Diagnostic Code 
7010.  38 C.F.R § 4.104, Diagnostic Code 7010.  As such, the 
Board finds that the evidence of record does not show such an 
"exceptional and unusual disability picture" that goes beyond 
the maximum evaluation assigned under the schedular criteria.  
Therefore, the currently assigned schedular evaluation is 
adequate and no referral is required. 



While there may have been day-to-day fluctuations in the 
manifestations of the Veteran's service-connected paroxysmal 
atrial fibrillation, the evidence shows no distinct periods of 
time since service connection became effective June 26, 2007, 
during which manifestations of the Veteran's paroxysmal atrial 
fibrillation varied to such an extent that a rating greater or 
less than 30 percent would be warranted.  Thus, staged ratings 
are not in order, and a 30 percent rating for paroxysmal atrial 
fibrillation is warranted since the effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an increased rating in excess 
of 30 percent for paroxysmal atrial fibrillation, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Fenderson, 12 Vet. App. at 126.


ORDER

An initial evaluation of 30 percent for paroxysmal atrial 
fibrillation is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


